Arterburn, C.J.
This case involves the right to serve electric power in a territory annexed by the City of Greensburg. It is a dispute over the territory between the REMC and the Public Service Company of Indiana. It does not involve the validity of any franchise of a Municipal Corporation or ordinance of a Municipal Corporation under Burns Indiana Stat. Anno. § 4-214 (First). It merely involves the application of the Certificate of Public Convenience and Necessity and a statute under which the Public Service Company claims the right to serve the same territory and the application of such statute and certificate to the facts presented.
For the reasons stated this case was improperly transferred from the Appellate Court to this Court. This Court does not have jurisdiction and the Clerk of this Court is ordered to transfer the case back to the Appellate Court for consideration and decision.
All judges concur.
Note. — Reported in 269 N. E. 2d 884.